Title: To James Madison from John Pope, 19 April 1809 (Abstract)
From: Pope, John
To: Madison, James


19 April 1809, Washington. Has heard from Ninian Edwards, chief justice of the Kentucky appeals court, who wishes the appointment as governor of the Illinois Territory. From previous conversations, Pope thought Edwards wanted to serve in the Mississippi Territory. Edwards is a talented former member of the Kentucky legislature, served as a presidential elector, and is capable of observing and counteracting “those choice Spirits in the lower country who are supposed to be hostile to the administration & by some hostile to the Union.” His attachment to JM’s administration is firm. “Had any of the Kentucky delegation been here I should have declined making this representation to you in his favour, because he is my relative & my brother is secretary of the Territory.”
